       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 1 of 6 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

MR. MICHAEL MOATES,                              §
                                                 §
                   Plaintiff,                    §
                                                 §
v.                                               §    CIV. A. NO. ____________________
                                                 §
LONE STAR COLLEGE SYSTEM,                        §
DR. HRISAFIA BEKIARIS, DR. JESS                  §
KELLY, AND LESLIEANN THOMAS,                     §
DR. CHRISTOPHER ALLEN, AND                       §
ALICIA GUEVARA,                                  §
                                                 §
                   Defendants.                   §    JURY TRIAL DEMANDED


                                         Notice of Removal


         Defendant Lone Star College System files this Notice of Removal of Plaintiff Michael

Moates’ Amended Petition filed in the 362nd Judicial District Court of Denton County Texas,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and pursuant to Local Rule CV-81. As ex-

plained below, Plaintiff ’s Original and Amended Petitions purport to assert federal claims

under the Americans with Disabilities Act and the Rehabilitation Act over which this Court

has original jurisdiction. Plaintiff also purports to assert state law claims over which this

Court has supplemental jurisdiction. 1

                                I.   The Statement of the Case

         LSC is a junior college and political subdivision of the State of Texas that offers asso-

ciates and bachelor’s degrees. It is headquartered in The Woodlands, Montgomery County,

Texas. Plaintiff is an LSC student and takes classes online. Plaintiff ’s claims stem from an




1 Defendant Lone Star College System reserves all claims of immunity and defenses against Plaintiff’s
claims. LSC reserves all rights regarding the same, including the right to seek a transfer of venue.

                                                 1
4817-5820-4917.1
       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 2 of 6 PageID #: 2




alleged failure to accommodate various disabilities (ADHD, sleep apnea, anxiety, insomnia,

depression, asthma, and dysgraphia), specifically regarding the manner in which he may

complete exams and other class-related assignments.

         Pursuant to Local Rule CV-81, the following papers from the state court are attached

to this removal:

                   Exhibit                           Paper

                     A       Docket Sheet

                     B       Plaintiff ’s Original Petition

                     C       Plaintiff ’s Amended Petition

                     D       Plaintiff ’s Application for Temporary Restraining
                             Order and Temporary Injunction


         On July 29, 2021, Plaintiff filed his Original Petition in the 362nd District Court of

Denton County, Texas, Cause No. 21-6417-362. Exhibit B. The address of the state court is

1450 E McKinney Street, 3rd Floor, Denton, TX 76209. The Original Petition alleges that

LSC failed to accommodate Plaintiff ’s disabilities in violation of Titles II and III of the Amer-

icans with Disabilities Act. Id. Specifically, Plaintiff asserts that he brings his claims “under

28 U.S.C. §§ 1331 & 1345 and Title II of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12133.” Id. at p. 2. Plaintiff further asserts a claim under “Title III of the ADA” and

references “42 U.S.C. § 12182(a).” Id. at p. 9.Plaintiff also purports to assert a claim under

Section 504 of the Rehabilitation Act. Id.

         Plaintiff ’s Original Petition also purports to assert a state law claim under the Texas

Business & Commerce Code § 503.001 (Biometric Identifiers). Specifically, Plaintiff alleges




                                                 2
4817-5820-4917.1
       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 3 of 6 PageID #: 3




that LSC improperly obtained and used biometric information through facial recognition soft-

ware. Id. Plaintiff also purports to assert a claim under Chapter 121 of the Texas Human

Resources Code for failure to accommodate.

         On August 5, 2021, Plaintiff filed an Amended Petition, which is now the operative

pleading in this case. Exhibit C. The Amended Petition also asserts claims under the ADA

and Section 504 of the Rehabilitation Act, and adds a claim under the Family Educational

and Privacy Rights Act (28 U.S.C. § 1232). Plaintiff also added claims for violation of the

Texas Constitution, Texas Deceptive Trade Practices Act, and for Intentional Infliction of

Emotional Distress. Id.

                      II.    The Parties and Attorneys of Record

                     Party                                   Attorney of Record

 Plaintiff Michael Moates                        Pro Se


 Defendant Lone Star College System              Stephen J. Quezada
                                                 Texas SBN: 24076195
                                                 Fed. I.D. 1348753
                                                 Gray Reed & McGraw LLP
                                                 1300 Post Oak Blvd., Ste. 2000
                                                 Houston, Texas 77056
                                                 Phone: 713-986-7215
                                                 squezada@grayreed.com


 Defendant Dr. Hrisafia Bekiaris                 Not yet served at the time of removal.

 Defendant Dr. Jess Kelly                        Not yet served at the time of removal.

 Defendant Leslieann Thomas                      Not yet served at the time of removal.

 Defendant Dr. Christopher Allen                 Not yet served at the time of removal

 Defendant Alicia Guevara                        Not yet served at the time of removal.




                                             3
4817-5820-4917.1
       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 4 of 6 PageID #: 4




                   III.   The Amended Petition Asserts Federal Claims

         This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331

because it involves claims arising under the law of the United States. This Court has supple-

mental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367. Removal is there-

fore proper pursuant to 28 U.S.C. § 1441.

                          IV.      Removal to this Court is Proper

         Removal to the Eastern District of Texas is proper, as it is the federal district and

division in which the state court action is pending. LSC, however, reserves its right to seek a

transfer of venue to the United States District for the Southern District of Texas, Houston

Division.

                                   V.       Removal is Timely

         Pursuant to 28 U.S.C. § 1446(b), removal is timely. Plaintiff served LSC via certified

mail on August 9, 2021. No individual defendant has been served. Neither LSC nor any other

party has filed a responsive pleading in the state court.

                                 VI.       State Court Pleadings

         A complete copy of the pleadings from the state court file, and the docket sheet, is

attached to this Notice. Plaintiff filed an Original Petition, Amended Petition, and an Appli-

cation for Temporary Restraining Order and Temporary Injunction. There have been no or-

ders entered by the state court.

                                VII.    Notice to the State Court

         LSC will file a notice of removal with the 362nd Judicial District Court of Denton

County, Texas on the same day that this removal is filed.

                                   VIII.    Service on Plaintiff

         A copy of this Notice of Removal will be served on Plaintiff.



                                                     4
4817-5820-4917.1
       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 5 of 6 PageID #: 5




                                  IX.     Jury Demand

         Plaintiff made a jury demand in the state court. See Exs. B and C. Plaintiff had not,

however, paid any jury fee.

                                    X.     Conclusion

         For all these reasons, LSC removes Plaintiff ’s Original Petition to this Court.

                                                    Respectfully submitted,


                                                    Gray Reed & McGraw LLP

                                                      /s/ Stephen J. Quezada
                                                    Stephen J. Quezada
                                                    Texas Bar No. 24076195
                                                    Fed. I.D. No.: 1348753
                                                    1300 Post Oak Blvd., Suite 2000
                                                    Houston, Texas 77056
                                                    Phone: 713-986-7215
                                                    Fax: 713-730-5985
                                                    squezada@grayreed.com

                                                    Attorney-In-Charge for Defendant
                                                    Lone Star College System

Of Counsel:

Jacob A. Lewis
Texas Bar No. 24087924
Fed. I.D. No. 2888141
Gray Reed & McGraw LLP
4600 Thanksgiving Tower
1601 Elm Street, Suite 4600
Dallas, Texas 75201
T: (214) 954-4135
F: (214) 953-1332
jlewis@grayreed.com




                                                5
4817-5820-4917.1
       Case 4:21-cv-00631 Document 1 Filed 08/10/21 Page 6 of 6 PageID #: 6




                                   Certificate of Service

       I hereby certify that the foregoing paper was served on Plaintiff Michael Moates via
email and certified mail, return receipt requested, as follows:

         Michael Moates
         2700 Colorado Boulevard #1526
         Denton, TX 76210
         michaelsmoates@gmail.com

                                                  /s/ Stephen J. Quezada
                                                 Stephen J. Quezada




                                             6
4817-5820-4917.1
